Citation Nr: 0634995	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-32 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeal (Board) from an October 2002 
rating decision of the VA Regional Office (RO) in New 
Orleans, Louisiana that denied service connection for 
multiple disorders, including PTSD.  The veteran subsequently 
relocated to within the jurisdiction of the Jackson, 
Mississippi RO.

The appellant was afforded a personal hearing in May 2006 
before the undersigned Member of the Board sitting at 
Jackson, Mississippi.  The transcript is of record.  


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic experiences and other stressors coincident with 
duty in Vietnam for which service connection should be 
granted.  The appellant underwent a VA outpatient 
psychological evaluation in August 2004 subsequent to which 
the examiner found that he appeared to meet the criteria for 
PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  The decision in Cohen also established that the 
adequacy of a stressor to warrant a diagnosis of PTSD is a 
medical determination, not a factual determination to be made 
by adjudicators.  Cohen, 10 Vet. App. at 142.

The Board points out that although the veteran has been found 
by at least one clinician to have PTSD, it is not shown that 
there has ever been an attempt to corroborate his reported 
traumatic stressors.  (The lack of sufficiently detailed 
stressor information has been noted by the RO as one of the 
bases for its denial of service connection for PTSD.)  
Additionally, the August 2004 record stands in contrast to a 
later examination report prepared in September 2005 in which 
the examiner concluded that the veteran did not meet all the 
criteria for a PTSD diagnosis.  The diagnostic picture 
relative to PTSD should also be clarified on remand by way of 
another examination.

With respect to the veteran's stressors, VA Adjudication 
Procedure Manual M21-1, Part III, 5.14(c)(4) (2004) requires 
development by the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly the United States 
Armed Services Center for Research of Unit Records (CURR)) or 
service department even when there is only some evidence of a 
stressor.  "A denial solely because of an unconfirmed 
stressor is improper. . . " Id.  In this regard, it is 
observed that the record contains some statements and other 
documentation which the veteran believes may have led to the 
onset of PTSD.  Documentation, including photographs, and 
correspondence of record appear to provide sufficient detail 
to attempt to verify the claimed stressors.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

The RO should thus prepare a report detailing those combat-
related stressors identified in the veteran's statements and 
testimony of record, and contact the JSRRC, and any other 
appropriate source(s), for verification of the claimed 
stressor(s).  The RO is reminded that requiring corroboration 
of every detail, including the veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi, supra.  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost at 
128-129.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should prepare a report 
detailing the combat-related stressors 
identified in the veteran's claim, 
including any presented in testimony in 
May 2006.

2.  The RO should send the above report 
and any other pertinent information to 
JSRRC, and any other appropriate 
source(s), for verification of the 
claimed stressor(s).  Any information 
obtained should be associated with the 
claims file.  If the search is negative, 
it should be noted in the claims folder.

3.  Following a reasonable period of 
time for receipt of any additional 
information requested above, the 
appellant should be scheduled for 
psychological testing and a VA 
psychiatric examination to determine the 
current diagnosis(es) and probable 
etiology of any demonstrated PTSD.  The 
claims file and a copy of this remand 
should be made available to the 
physician designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  All 
indicated tests and studies, including 
psychological testing, should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
Psychological testing should include 
tests necessary to determine whether the 
veteran has PTSD.  The examiner should 
determine whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
reported by the veteran.  The report of 
examination should include the complete 
rationale for all opinions expressed. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

